Citation Nr: 1724429	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  14-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance of the Veteran's spouse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1960 to May 1961, with additional service in the Army National Guard.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  A hearing was held before the undersigned in March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his spouse requires the aid and attendance of another person due to physical disabilities.  

Under 38 C.F.R. § 3.351(a)(2) (2016), special monthly compensation is payable by reason of the Veteran's spouse being in need of aid and attendance.  38 U.S.C.A. §§ 1114, 1115 (West 2014).  The need for aid and attendance means helplessness as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  

The Veteran has been found to be entitled to service connected compensation benefits with a combined rating of 40 percent.  As such, he is eligible to receive additional compensation for dependents because he has been granted service connection for  disabilities rated at 30 percent or higher.  38 U.S.C.A. § 1115(1)(E).

The Veteran's spouse's medical records indicate that she is being treated for multiple sclerosis, lumbar degenerative joint disease, migraines, insomnia, asthma, and diabetes mellitus.  A November 2012 letter from the spouse's physician stated that she required assistance from family with daily activities, including household chores, driving, and standing up when her leg gives out.  This physician earlier completed a VA Form 21-2680 in May 2012 which indicated that the spouse required some assistance, but was able to prepare meals, feed herself, and bathe herself.  

Given the fact that the last examination of the appellant's spouse was conducted almost five years ago, the Board finds that the evidence is insufficient to decide whether she is so helpless as to require aid and attendance.  

The Veteran and his spouse should also be afforded an additional opportunity to submit any additional, relevant treatment records or authorization to obtain such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran and his spouse a letter requesting that they provide sufficient information, to include a signed and dated VA Form 21-4142, Authorization and Consent to Release Information, to enable VA to obtain any additional, more recent relevant private medical records of treatment related to her medical condition.

2. Thereafter schedule the Veteran's spouse for a VA aid and attendance examination.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

In determining whether the Veteran's spouse is in need of regular aid and attendance, the examiner should address: (a) whether she is unable to dress or undress herself, or to keep herself ordinarily clean and presentable; and (b) whether her physical or mental incapacity requires care or assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment. 

3. The Veteran and his spouse are hereby notified that it is the appellant spouse's responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4. Thereafter, readjudicate the issue.  If the benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

